Citation Nr: 1521858	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-26 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2002 to April 2006 and from November 2006 to October 2007.  These matters are before the Board of Veterans' Appeals on appeal from a September 2012 decisional letter by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).   In January 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The most recent VA examination to evaluate the Veteran's bilateral knee disability was in January 2013, more than two years ago.  He has alleged in statements and testimony that the current ratings do not reflect the current state of his bilateral knee disability.  At the January 2015 Board hearing, he reported that he is no longer working because of his bilateral knee disability, raising a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  [The Veteran is advised that the raised claim for TDIU will only be fully before the Board if he perfects an appeal of the matter following a denial of such claim by the AOJ.]  In light of the allegation of (and clinical record suggesting) worsening, a new examination to ascertain the current severity of his bilateral knee disability is warranted.



Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for association with the record copies of the complete clinical records of all VA evaluations and treatment the Veteran has received for his service-connected bilateral knee disability (i.e., any not already associated with the record), including treatment received at the Charleston, South Carolina VAMC.

2.  The AOJ should then arrange for an orthopedic examination to determine the current severity of his service-connected right and left knees disabilities.  The examiner must review the entire record in conjunction with the examination and must be provided a copy of the criteria for rating each disability.  Findings reported should be sufficient to allow for rating under all applicable criteria.  All indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

In addition to reporting the findings on range of motion studies, the examiner must specifically indicate whether there is x-ray evidence of arthritis and whether there is subluxation or instability (and if so, the degree of such).  The examiner should also comment on the impact the knees disabilities are expected to have on the Veteran's employability.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claims (to include for TDIU, in the context of the claims for increases, and following all further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

